08-5719-cr (L)
U.S.A. v. Driffin, et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT



                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS FILED AFTER
JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND FEDERAL RULE OF
APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT CITES A SUMMARY ORDER, IN
EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION MUST EITHER BE TO THE FEDERAL
APPENDIX OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON
ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE
WHICH IS PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON
SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE DOCKET NUMBER OF THE
CASE IN WHICH THE ORDER WAS ENTERED.


     At a stated term of the United States Court of Appeals for the
Second Circuit, held at the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, in the City of New York, on the 18th
day of December, two thousand nine.


PRESENT:             JON O. NEWMAN,
                     RALPH K. WINTER,
                     REENA RAGGI,
                               Circuit Judges.

- - - - - - - - - - - - - - - - - -
UNITED STATES OF AMERICA,
          Appellee,

                            v.                                              08-5917-cr (L),
                                                                             -5948-cr (CON)
GERALD DRIFFIN and DEPAUL CRUDUP,
          Defendants-Appellants.
- - - - - - - - - - - - - - - - - -


APPEARING FOR APPELLANTS:                     Thomas G. Dennis, Federal Defender,
                                              Hartford, Conn.

                                              Nancy E. Martin, Collins & Martin,
                                              P.C., Wethersfield, Conn.

APPEARING FOR APPELLEE:                       Nora R. Dannehy,              U.S. Atty., New
                                              Haven, Conn.
U.S.A. v. Driffin
Docket No. 08-5917-cr (L)




     Appeal from the United States District Court for the District
of Connecticut (Janet C. Hall, District Judge).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the orders of the District Court for the District of
Connecticut (Janet C. Hall, District Judge) are AFFIRMED.

     Gerald Driffin and DePaul Crudup appeal from the District
Court’s orders entered on November 25, 2008, and November 19, 2008,
respectively, denying their motions for reduction of their
sentences pursuant to 18 U.S.C. § 3582(c). They seek the benefit
of the Sentencing Commission’s amendment 706, effective November 1,
2007, applicable retroactively pursuant to Amendment 713, effective
March 3, 2008. Amendment 706 reduced the base offense level for
most crack offenses.

     We assume the parties’ familiarity       with   the   facts   and
procedural aspects of these cases.

     Driffin and Crudup were both sentenced as career offenders
pursuant to the career offender guidelines. See U.S.S.G. § 4B1.1.
We have previously ruled that defendants sentenced as career
offenders are not eligible for consideration pursuant to section
3582(c) because their sentences were not based on a guideline that
was subsequently lowered by the Sentencing Commission. See United
States v. Martinez, 572 F.3d 82 (2d Cir. 2009). The appellants’
attempts to distinguish their cases from Martinez are without
merit.

     We affirm in both cases.

                                FOR THE COURT,
                                CATHERINE O’HAGAN WOLFE, Clerk




                                By:________________________________




                                 -2-